CONCURRING OPINION.
WOODSON, P. J.
I concur in all of the opinion written by our learned commissioner, in this case, except that part which treats of the alleged ratification of the lease by the appellant.
The ratification of a contract, which is absolutely prohibited by statute, will no more be recognized and enforced by the courts of this State, than they would recognize or enforce the contract itself. [United Shoe Machinery Co. v. Ramlose, 231 Mo. 509, l. c. 531 to 541, and cases cited. ]
All contracts absolutely prohibited by statute rest upon precisely the same foundation that contracts involving fraud and immorality do. The courts will leave the parties thereto in the position in which they have thereby placed themselves. [See case previously cited.]
But independent of the ratification, the opinion, in my judgment reaches a proper conclusion, and for that reason, I also concur in the result thereof.